DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0167750 to Stahler et al. “Stahler” in view of U.S. Publication No. 2006/0063973 to Makower et al. “Makower”.  
With respect to Claim 1, 7-14 and 16-20, Stahler discloses a medical device system comprising an intra-cardiac echocardiography (ICE) system and a second medical device (e.g. needle) configured to be imaged by the ICE catheter (Figs. 7, 8A-B) and corresponding descriptions).  
However, Stahler does not expressly disclose wherein the ICE system includes a coupler exposed on the outside of the distal end portion and where the second medical device includes 
 Makower teaches from within a similar field of endeavor with respect to surgical systems and methods (Abstract) where a magnet is provided on an imaging probe in order to couple other instruments to it (Paragraph [0157]; Fig. 6E).  Examiner notes that the magnet is considered to be a coupler exposed on an outer surface while the material of the catheter 662 described by Makower is considered to be a “complementary coupler” in its broadest reasonable interpretation configured to releasably couple with the ICE system in situ given the fundamental principles of magnets.  In other words, the devices are capable of being coupled together when the magnet is brought into proper proximity with the catheter and the devices are uncoupleable from one another when enough force is applied to overcome the effect of the magnet.  
Accordingly, one skilled in the art would have been motivated to have modified the ICE probe and second medical device as described by Stahler to include a coupler and complementary coupler as described by Makower in order to fix the positional relationship between the devices during a surgical procedure as desired.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claim 2, Examiner notes that the catheter assembly includes an ultrasound imaging means.  Thus, the modified catheter assembly with the coupler would read on the coupler being attached to, at least indirectly, an ultrasonic probe of the ICE system in its broadest reasonable interpretation.  Furthermore, the particular point of attachment of the 
As for Claims 3 and 5-6, Examiner notes that the catheter assembly includes sheath (Figs. 7, 8A-B and corresponding descriptions)  Thus, the modified catheter assembly with the coupler/complementary coupler would read on the coupler being attached to, at least indirectly, to a sheath of the ICE system in its broadest reasonable interpretation.  Furthermore, the particular point of attachment of the coupler/complementary coupler to one of the instruments it couples together is considered an obvious design choice in the absence of showing any criticality or unexpected result. In other words, it would have been obvious to a person skilled in the art to have equipped any portion of the medical devices (e.g. ICE system and second medical device) with the coupler or complementary coupler in order to fix the needle instrument in a desired orientation with respect to an ICE lumen.   
Regarding Claims 4 and 15, Examiner notes that the system and method described by Stahler is configured to perform a trans-septal procedure (Paragraphs [0008], [0052]-[0053] and [0058]).  Thus, the needle instrument as described above is considered to read on the claimed limitations of the second instrument comprising a trans-septal needle puncturing system in its broadest reasonable interpretation.  

As for the step of “navigating with an imaging modality” in Claim 14, Examiner notes that the ICE catheter may be considered to read on this limitation given that it may produce internal images of the body as its navigated to and around the heart.  Alternatively, it should be noted that Stahler incorporates by reference (Paragraph [0038]) U.S. App # 11/640099 (U.S. Publication No. 2007/0156123 to Moll et al.) which discloses that the catheters may be navigated with the help of near-real time image data (e.g. ultrasound, fluoroscopy, and/or 

Alternate Rejection:  
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0167750 to Stahler in view of  Makower and U.S. Publication No. 2010/0081875 to Fowler et al. “Fowler”.  
With respect to Claim 1, 7-14 and 16-20, Stahler discloses a medical device system comprising an intra-cardiac echocardiography (ICE) system and a second medical device (e.g. needle) configured to be imaged by the ICE catheter (Figs. 7, 8A-B) and corresponding descriptions).  
However, Stahler does not expressly disclose wherein the ICE system includes a coupler exposed on the outside of the distal end portion and where the second medical device includes a complementary coupler such that the ICE system and second medical device may be “coupleable and uncoupleable” in situ as claimed.  
 Makower teaches from within a similar field of endeavor with respect to surgical systems and methods (Abstract) where a magnet is provided on an imaging probe in order to couple (e.g. attract) other instruments to it (Paragraph [0157]; Fig. 6E).  Examiner notes that the magnet is considered to be a coupler exposed on an outer surface in its broadest reasonable interpretation.  However, it is not clear if the guide catheter also includes a complementary magnetic structure to facilitate the aforementioned attraction the attraction or if the material of the catheter provides the attraction.  
Fowler teaches from within a similar field of endeavor with respect to medical instruments and particularly with respect to coupling two instruments together (Paragraphs Fowler explains that a magnet may be attached to both devices in order to facilitate the coupling (Paragraph [0120]).  
Accordingly, one skilled in the art would have been motivated to have modified the ICE probe and second medical device as described by Stahler to include a coupler and complementary coupler as described by Makower and Fowler in order to fix the positional relationship between the devices during a surgical procedure as desired.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  Examiner notes that the modified device is considered to be configured couple the ICE catheter and needle instrument together when the magnets are brought into proper proximity with the catheter and uncouple the devices from one another when enough force is applied to overcome the effect of the magnets.  


As for Claim 2, Examiner notes that the catheter assembly includes an ultrasound imaging means.  Thus, the modified catheter assembly with the coupler would read on the coupler being attached to, at least indirectly, an ultrasonic probe of the ICE system in its broadest reasonable interpretation.  Furthermore, the particular point of attachment of the coupler to one of the instruments it couples together is considered an obvious design choice in the absence of showing any criticality or unexpected result.  
As for Claims 3 and 5-6, Examiner notes that the catheter assembly includes sheath (Figs. 7, 8A-B and corresponding descriptions)  Thus, the modified catheter assembly with the coupler/complementary coupler would read on the coupler being attached to, at least 
Regarding Claims 4 and 15, Examiner notes that the system and method described by Stahler is configured to perform a trans-septal procedure (Paragraphs [0008], [0052]-[0053] and [0058]).  Thus, the needle instrument as described above is considered to read on the claimed limitations of the second instrument comprising a trans-septal needle puncturing system in its broadest reasonable interpretation.  

As for the step of “navigating with an imaging modality” in Claim 14, Examiner notes that the ICE catheter may be considered to read on this limitation given that it may produce internal images of the body as its navigated to and around the heart.  Alternatively, it should be noted that Stahler incorporates by reference (Paragraph [0038]) U.S. App # 11/640099 (U.S. Publication No. 2007/0156123 to Moll et al.) which discloses that the catheters may be navigated with the help of near-real time image data (e.g. ultrasound, fluoroscopy, and/or localization techniques) (Paragraph [0055]).  It should also be noted that each instrument as described above is able to be navigated separately.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793